Citation Nr: 0515512	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  99-23 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel




INTRODUCTION

The veteran served on active duty from March 3, 1999, to 
March 23, 1999.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was before the Board previously in February 2001 
and July 2003.  Each time it was remanded by the Board for 
additional development.  The requested development has been 
completed.


FINDING OF FACT

The veteran was diagnosed with reactive airway disease/asthma 
during service, and he currently has asthma, which is as 
likely as not related to his military service.


CONCLUSION OF LAW

The veteran incurred asthma as a result of his military 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA has a duty to assist claimants in the development of facts 
pertinent to their claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5104A (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).

Given the determination below, VA has fulfilled its duties to 
inform and assist the veteran on this claim.  Accordingly, 
the Board can issue a final decision because all notice and 
duty to assist requirements have been fully satisfied, and 
the veteran is not prejudiced by appellate review.


Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value, of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  
38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) 
(2004).  The presumption of soundness can be rebutted by 
clear and unmistakable evidence that the disorder existed 
prior to entry into service and that the pre-existing 
disorder was not aggravated during service.  Wagner v. 
Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004) ("When no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry.  The 
burden then falls on the government to rebut the presumption 
of soundness by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not aggravated 
by service."); 38 U.S.C.A. §§ 1111, 1132 (West 2002); 70 
Fed. Reg. 230207-23029 (May 4, 2005) (amending 38 C.F.R. 
§ 3.304); VAOPGCPREC 3-03 (July 16, 2003) (holding that, in 
order to rebut the presumption of soundness, VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service).  

In determining whether a disorder existed prior to entry into 
service, it is important to look at accepted medical 
principles including clinical factors pertinent to the basic 
character, origin, and development of the disorder.  
38 C.F.R. § 3.304(b)(1) (2004).  History given by the 
veteran, which conformed to accepted medical principles, in 
conjunction with basic clinical data, is probative evidence 
of the incurrence, symptoms, and course of the disorder.  
38 C.F.R. § 3.304(b)(2) (2004).

The RO denied this claim, in part, based upon determinations 
by an Army Medical Evaluation Board that the veteran's 
reactive airway disease/asthma existed prior to his military 
service and had not been permanently aggravated by the 
veteran's military service.  Service medical records during 
the veteran's active service, which consisted of 21 days in 
March 1999, show that he reported that he had had shortness 
of breath for 3 months; that prior to his enlistment he had 
had to discontinue running because he had developed shortness 
of breath, cough, and hives; that he had a history of asthma; 
and that he had had asthma as a child and at age 12.  At the 
veteran's January 1999 enlistment examination, however, no 
defect or diagnosis was noted with regard to the veteran's 
lungs or respiratory system.  (The Board notes that VA has 
been unable to obtain the first page of the examination 
report; however, a summary of defects and diagnoses, which 
does not list asthma or a respiratory disorder, is provided 
on the second page of the examination report.)  The veteran 
then denied that he currently had or ever had had any 
"asthma" or "shortness of breath".  Further, the veteran's 
physical profile at that time was a "1" for his physical 
capacity or stamina.  See McIntosh v. Brown, 4 Vet. App. 553, 
555 (1993) (noting that under the categories of PULHES, the 
"P" stands for "physical capacity or stamina").  The 
number "1" indicated that the veteran had a high level of 
medical fitness at that time with respect to his physical 
capacity or stamina.  Id.  

Based on the level of physical fitness shown at entry and the 
lack of diagnosis of any respiratory disorder, the veteran is 
entitled to the presumption of soundness.  The Board 
concludes there is no clear and unmistakable evidence of 
record to rebut that presumption.  The veteran, who was born 
in January 1977, has provided medical records of his 
treatment from February 1977 to May 1998, none of which shows 
treatment for symptoms consistent with a diagnosis of asthma.  
The only evidence in the record that suggests that the 
veteran's current asthma pre-existed his military service 
were the statements he made during service while seeking 
treatment.  The evidence that suggests he did not, in fact, 
have asthma before service consists of the veteran's pre-
service medical records and the enlistment examination.  
Given the contrary evidence, the Board cannot clearly and 
unmistakably conclude that the veteran entered service with 
preexisting pathology.

Since the presumption of soundness has not been rebutted, the 
question of aggravation is now irrelevant.  Direct service 
connection can be established by showing that a particular 
injury or disease resulting in disability was incurred in the 
line of duty in the active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).  In 
order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

A diagnosis of reactive airway disease/asthma was rendered 
during service and was based upon pulmonary function tests 
consistent therewith.

A VA examiner concluded in February 2004 that the veteran was 
not entitled to service connection for asthma because the 
veteran had a history of exercise induced asthma prior to 
service and that service had not increased or progressed this 
condition.  However, neither of these findings is relevant 
because the Board has determined that the presumption of 
soundness has been established and has not been rebutted in 
this case.  The fact remains that the veteran was first 
diagnosed with reactive airway disease/asthma during service.

Under 38 C.F.R. § 3.303(b), no medical opinion is needed to 
connect the asthma treated after the veteran's separation 
from service with disease or injury incurred during service.  
The service medical records show manifestations of asthma 
and, in fact, diagnosis of that condition.  Subsequent 
manifestations are attributed to service unless they are due 
to intercurrent injury, which there is no evidence of here.  
The evidence is, at the very least, in equipoise regarding 
the veteran's claim because it indicates that he was 
diagnosed with asthma during service and that he continues to 
have this disability.  Accordingly, the veteran is entitled 
to the application of the benefit of the doubt, see 
38 U.S.C.A. § 5107(b), and the Board finds that he incurred 
asthma as a result of his military service.


ORDER

Entitlement to service connection for asthma is granted.


	                        
____________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


